Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 22, 2021

                                           No. 04-21-00525-CV

                               IN THE INTEREST OF S.R.H, a Child,

                    From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020PA02064
                           Honorable Kimberly Burley, Judge Presiding


                                              ORDER
        The reporter’s record in this appeal was due November 29, 2021, but it was not filed. On
December 6, 2021, this court notified court reporter, Angie R. Jimenez, by letter that she is the court
reporter responsible for timely filing the reporter’s record, and that the record had not been filed. Our
notice required Jimenez to file the record by December 16, 2021, unless appellant had failed to pay
or make arrangements to pay the fee for preparing the record and is not entitled to the record without
paying the fee, in which case Jimenez was required to file a notice so advising the court by December 13,
2021. We received no response to our letter.

        We order the court reporter, Angie R. Jimenez, to file the reporter’s records by December 27,
2021. See TEX. R. APP. P. 35.3(c) (extension of time to file record in accelerated appeal must not exceed
10 days). The court will not grant any further extension of time to file the record in the absence of a
showing of extraordinary circumstances that prevent the timely filing of the record and reasonable
assurance the record will be completed and filed by the requested extended deadline.

         Because this is an appeal from the termination of parental rights, “the trial court must direct the
official or deputy reporter to immediately commence the preparation of the reporter’s record. The trial
court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P. 28.4(b)(1). We
further order the clerk of this court to serve a copy of this order on the trial court. See TEX .R. APP.
P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed”).



                                                           _________________________________
                                                           Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court